NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 D. SIDNEY POTTER,                                No.    14-70789

              Petitioner - Appellant,             Tax Ct. No. 3735-13

    v.
                                                  MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

              Respondent - Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         D. Sidney Potter appeals pro se from the Tax Court’s order granting the

Commissioner’s motion to enter judgment reflecting that Potter has no deficiencies

in income tax nor overpayments due for tax years 2007 through 2009. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination that it lacked jurisdiction. I & O Pub. Co. v. Comm’r, 131 F.3d
1314, 1315 (9th Cir. 1997). We affirm.

      The Tax Court properly held that it was without jurisdiction to adjudicate the

amount of Potter’s claimed net operating losses that could only affect Potter’s tax

liability in tax years not before the Tax Court. See 26 U.S.C. § 6214(b);

Handeland v. Comm’r, 519 F.2d 327, 329-30 (9th Cir. 1975) (in the absence of

issues concerning recurring liability, only relief Tax Court can provide is finding of

no deficiency).

      Because the Tax Court awarded Potter all the relief he could seek from that

court, Potter has impermissibly appealed a judgment favorable to himself, and we

accordingly do not reach the merits of his arguments. See Clapp v. Comm’r, 875
F.2d 1396, 1398 (9th Cir. 1989) (holding that a party may not appeal a favorable

judgment of the Tax Court).

      AFFIRMED.




                                          2                                    14-70789